Citation Nr: 1717975	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-03 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to July 1958 and from August 1958 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

When the claim of entitlement to an initial compensable rating for bilateral hearing loss disability was previously before the Board in June 2015, it was remanded for additional development.  The Board notes that in the June 2015 remand, the Board indicated that a claim of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) had been raised.  The June 2015 remand directed that development regarding the TDIU claim be accomplished on remand.  However, in an August 2015 statement the Veteran clarified that it was never his intent to file a claim for TDIU and that he was not seeking entitlement to a TDIU.  As such, TDIU is not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the entire initial evaluation period, the Veteran's bilateral hearing loss is manifested by no worse than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2015 remand.  Specifically, the June 2015 Board remand instructed the RO to obtain VA treatment records dating from May 2014 to the present, to provide the Veteran with a VA examination in order to determine the current level of severity of his service-connected bilateral hearing loss disability, and to request information from the Veteran regarding current treatment and whether he is in receipt of Social Security Administration (SSA) disability benefits.  The record reflects that a VA treatment records dating from September 2013 through April 2016 were obtained.  Moreover, the Veteran was provided with a VA examination in January 2016.  Finally, a letter requesting the above information was sent to the Veteran in October 2015.  The Veteran did not respond with any treatment information or information regarding whether he is receiving SSA disability benefits.  In sum, the Board finds that the RO has complied with the Board's instructions and that the January 2016 VA examination report substantially complies with the Board's June 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

The Board finds that the August 2011 and January 2016 VA examination reports provide adequate information for rating purposes.  Applying the method for evaluating hearing loss to the results of the August 2011 VA examination report, the evaluation revealed Level I hearing in the right ear and Level I hearing in the left ear, based on application of the reported findings to Table VI.  The January 2016 examination results revealed Level II hearing in the right ear and Level III hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to no greater than a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board notes that the Veteran does not meet the criteria for an exceptional pattern of hearing loss in either ear.  As such, a higher rating is not warranted in this regard.  See 38 C.F.R. § 4.86 (2014), Table VIa. 

There are no audiological evaluation results of record indicating a higher level of hearing loss during the period of the claim.  Consequently, an initial compensable rating for the Veteran's bilateral hearing loss disability is not warranted at any time during the initial evaluation period.

The Board recognizes the Veteran's assertions that his hearing loss has an impact on his relationships and the ordinary conditions of his daily life because it causes him significant difficulty in understanding speech.  Additionally, because of his hearing loss, he does not watch TV or movies.  While the Board acknowledges the difficulties that the Veteran experiences as a result of his bilateral hearing loss disability, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board must base its determination on the audiological evaluation results of record, and is bound by law to apply VA's rating schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016); see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In sum, the preponderance of the evidence is against the Veteran's claim for an increased rating at any time during the appeal period.  Hart, 21 Vet. App. at 509.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107 (b); Gilbert, 1 Vet. App. at 54-56.




Other Considerations

The Board must also determine whether to refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1).  An extraschedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the rating criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321 (b)(1).

Here, the rating criteria contemplate impairment of hearing at specific volumes in specific frequencies and the ability to understand language per the word list used to determine speech discrimination.  The Veteran's description of the effects of his hearing loss is that he has difficulty hearing, to include understanding conversational speech.  These manifestations are contemplated by the schedular criteria, as those criteria, though stated in terms of levels of hearing loss measured through audiometric means, compensate veterans based on auditory acuity and speech recognition.  Doucette v. Shulkin, No. 15-2018, __ Vet. App. __ (2017).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


